Name: 77/618/EEC: Council Decision of 27 September 1977 adopting a number of exploratory studies in the field of informatics
 Type: Decision
 Subject Matter: research and intellectual property;  information technology and data processing;  EU finance
 Date Published: 1977-10-06

 Avis juridique important|31977D061877/618/EEC: Council Decision of 27 September 1977 adopting a number of exploratory studies in the field of informatics Official Journal L 255 , 06/10/1977 P. 0031 - 0031 Greek special edition: Chapter 16 Volume 1 P. 0024 COUNCIL DECISION of 27 September 1977 adopting a number of exploratory studies in the field of informatics (77/618/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, with a view to giving a Community orientation to policies for encouraging and promoting data processing, the Council agreed in its resolution of 15 July 1974 on a Community policy on data processing (3) to adopt, on a proposal from the Commission, joint projects of European interest in the field of data-processing applications; Whereas the development of further projects of Community interest and of a medium-term programme in informatics requires systematic exploratory studies; Whereas the studies referred to above seem necessary in order to attain certain objectives of the Community within the functioning of the common market; Whereas the Treaty establishing the European Economic Community has not provided the necessary powers, HAS DECIDED AS FOLLOWS: Article 1 A series of exploratory studies is hereby adopted ; their purpose shall be to complete the definition of projects provided for in the framework of a medium-term programme. Article 2 The duration of the studies shall be one year. The appropriations necessary for carrying them out, which shall amount to 200 000 units of account, shall be entered in the budget of the European Communities. Article 3 The Commission shall be responsible for carrying out the studies. It shall be assisted by the Advisory Committee on Joint Data Processing Projects. The Commission shall submit a report to the Council at the end of the studies. Done at Brussels, 27 September 1977. For the Council The President A. HUMBLET (1)OJ No C 28, 9.2.1976, p. 6. (2)OJ No C 131, 12.6.1976, p. 8. (3)OJ No C 86, 20.7.1974, p. 1.